Citation Nr: 9918376	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-45 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Vocational Rehabilitation Subsistence Allowance benefits 
under  Title 38, U.S.C.A. Chapter 31 (West 1991).


(The issues of entitlement to a rating in excess of  30 
percent for postoperative residuals of a left knee injury 
with total knee replacement, entitlement to a rating in 
excess of 10 percent for service-connected residuals of 
injury to the left superficial peroneal nerve, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities are the 
subject of a separate decision).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska denying waiver of recovery of an overpayment of 
Vocational Rehabilitation Subsistence Allowance benefits 
under  Title 38, U.S.C.A. Chapter 31 (West 1991 & Supp. 1998) 
in the calculated amount of $274.74.  

This case was previously before the Board in December 1998, 
and was remanded to the RO in order that the veteran's 
Chapter 31 folder be obtained and associated with the claims 
folder and the current status of the appeal for waiver be 
ascertained.  The requested actions have been satisfactorily 
completed and the case is now ready for further appellate 
consideration. 


FINDINGS OF FACT

1.  In a VA Form 21-686c, submitted by the veteran in June 
1994, he reported his wife, [redacted]; his stepson, [redacted], age 
11; his son, [redacted], age 8; and his daughter, [redacted], age 3, 
as his dependents.

2.  In December 1995, the veteran reported that he and his 
spouse, [redacted], had divorced in August 1995, and that his 
dependents included only his son, [redacted], age 8; and his 
daughter, [redacted], age 3; his award of VA disability 
compensation benefits was adjusted to reflect that reduction 
in dependents.  

3.  Effective January 4, 1996, the veteran was awarded 
Vocational Rehabilitation Subsistence Allowance benefits 
under  Title 38, U.S.C.A. Chapter 31 (West 1991) for himself, 
his spouse, and three children, based upon school attendance 
at the half-time rate.  

4.  The RO notified the appellant at the time of the original 
award of Chapter 31 benefits, as well as in subsequent 
correspondence, that he was responsible for ensuring that his 
award was based on correct information; that if he dropped a 
course or lost a dependent, he must notify VA immediately; 
and that if he failed to do so, he might have to repay any 
overpayment created in his account based on a later 
adjustment of his award. 

5.  In March 1996, the veteran notified VA of the loss of his 
spouse and one dependent child; however, his Chapter 31 
benefits were not adjusted until June 1996, resulting in the 
creation of an overpayment of Chapter 31 benefits in the 
calculated amount of $274.74. 

6.  The veteran requested waiver of recovery of the 
overpayment, but failed to complete and submit VA Form 4-
5655, Financial Status Report.  His request for waiver of 
recovery of the overpayment was denied, giving rise to this 
appeal.

7.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, and the appellant was at 
minimal fault in the creation of the overpayment because he 
notified VA of the change in dependency.

8.  There was minimal fault on the part of the veteran in 
creating the overpayment, the veteran did not change his 
position to his detriment in reliance on Vocational 
Rehabilitation Subsistence Allowance benefits under  Title 
38, U.S.C.A. Chapter 31 (West 1991), and it has not been 
shown that recovery of the overpayment would result in 
financial hardship or defeat the purpose of the benefit 
program. 

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted Chapter 31 benefits to which he was not entitled.


CONCLUSION OF LAW

Recovery of the overpayment of Vocational Rehabilitation 
Subsistence Allowance benefits under  Title 38, U.S.C.A. 
Chapter 31 (West 1991) would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1997);  38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1988), and the Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by  38 U.S.C.A. 
§ 5107(a).

I.  The Evidence

In a VA Form 21-686c, submitted by the veteran in June 1994, 
he reported his wife, [redacted]; his stepson, [redacted], age 11; his 
son, [redacted], age 8; and his daughter, [redacted], age 3, as his 
dependents.

A Vocational Rehabilitation Education Program prepared for 
the veteran under 
38 U.S.C.A. Chapter 31 (West 1991), approved on July 10, 
1995, showed that the veteran lived with his wife and three 
children, aged 11, 8, and 3 years.

By RO letter of July 26, 1995, the veteran was notified of 
the approval of his vocation rehabilitation training program, 
and that he was required to report any 
change in the number of his dependents promptly so that VA 
could make necessary changes in his monthly subsistence 
allowance.

In a VA Form 28-0505, completed in July 1995, the RO's 
adjudication division verified the names and dates of birth 
of the veteran's dependent spouse, stepson, and two children.

In a VA Form 21-686c, submitted by the veteran in December 
1995, he reported that he and his spouse, [redacted], had divorced 
in August 1995, and that his dependents included only his 
son, [redacted], age 8; and his daughter, [redacted], age 3.  The 
veteran's award of VA disability compensation benefit was 
adjusted to reflect this loss of dependents.  As he was not 
then enrolled in sufficient vocational rehabilitation 
training hours to warrant additional benefits for his 
dependents, no action was taken with respect to his 
Vocational Rehabilitation Subsistence Allowance benefits 
under  Title 38, U.S.C.A. Chapter 31 (West 1991). 

Effective January 4, 1996, the veteran's hours of study 
increased such as to warrant additional Chapter 31 benefits 
for his dependents.  He was notified of this action by VA 
letter of January 24, 1996, which informed him that his 
increased subsistence allowance was based upon attendance at 
the half-time rate and an allowance for his wife and three 
children.  He was further advised that he was required to 
report any change in the number of his dependents promptly so 
that VA could make necessary changes in his monthly 
subsistence allowance.

A Special Report of Training from a Chapter 31 case manager, 
dated March 8, 1996, noted that the veteran's training 
allowance needed to be adjusted to reflect his increase to 3/4 
time training and his dependency changed to reflect only his 
two children.  However, the reduction in the veteran's 
dependency could not be confirmed through the adjudication 
division because of the absence of the veteran's claims 
folder.

A VA letter of March 15, 1996, informed the veteran that his 
subsistence allowance was based upon training at the 3/4-time 
rate and an allowance for his spouse and three children.  He 
was further advised that he was required to report any change 
in the number of his dependents promptly so that VA could 
make necessary changes in his monthly subsistence allowance.

On June 21, 1996, the veteran advised his vocational 
rehabilitation counselor that he should be receiving a 
Chapter 31 subsistence allowance only for himself and two 
children.  Following review of the Master Record, the 
veteran's stepson was removed from his Chapter 31 award, 
effective January 5, 1996, and his former spouse was removed 
from his award, effective March 1, 1996, resulting in the 
creation of an overpayment in the calculated amount of 
$274.74.  The veteran was notified of the actions taken and 
the resulting overpayment by RO letter of June 24, 1996, and 
requested waiver of recovery of the overpayment.  

By letter of August 5, 1996, the veteran was provided a 
Financial Status Report, VA Form 4-5655, and a return 
envelope.  He was asked to complete and submit that document 
within ten (10) days or a decision would be made on the 
current evidence.  While the veteran has asserted that the 
form was returned to the RO, no evidence establishing the 
receipt of that form at the RO is of record. 

A decision of the COWC, dated August 21, 1996, denied the 
veteran's request for waiver of the cited overpayment.  That 
decision noted that the veteran's failure to complete and 
return VA Form 4-5655 precluded consideration of financial 
hardship.  The veteran was notified of that action and of his 
right to appeal.  

On a form letter designated "TRANSMITTAL", an individual 
employed in the office of the attorney then representing the 
veteran certified that VAF 20-5655 [sic] was mailed to the RO 
on June 14, 1996.  The Board notes that this date is prior to 
the creation of the overpayment and notification to the 
veteran of that overpayment.

In a letter from the veteran, dated August 24, 1996, he 
stated that "On June 15th 1996, I sent in my Form 5655 [sic] 
to your office for your review."  He subsequently stated, 
"My attorney sent this form.  I have records indicating 
this." 

In his Notice of Disagreement, dated August 26, 1996, the 
veteran alleged that " I sent VAF 21-5655 [sic] to the 
Voc/Rehab office on June 15, 1996." 

In an August 30, 1996 letter from the attorney then 
representing the veteran, he requested an audit of the 
veteran's Chapter 31 education account and his disability 
compensation account.  The audit of his Chapter 31 education 
account was provided on November 8, 1996.

In an October 1, 1996 letter from the attorney then 
representing the veteran, it was stated that the veteran 
declined to complete and submit another VAF 20-5655 [sic], 
and wanted the RO to find and process the VAF 20-5655 
submitted on June 14, 1996.  

By letter of October 10, 1996, the RO provided another copy 
of VA Form 4-5655, Financial Status Report, to the veteran's 
attorney, asking that the veteran complete and return that 
document or provide a copy of the document he claimed to have 
submitted earlier. 

In a letter from the veteran's attorney, dated October 18, 
1996, he reiterated that a VAF 20-5655 [sic] had been sent to 
the RO on June 14, 1996; that the veteran refused to complete 
and submit another such form; and that the veteran was fully 
aware of the consequences of his actions.  

The Board's December 1998 order under Docket No. 97-12 466 
remanded the issue of entitlement to waiver of recovery of an 
overpayment of Vocational Rehabilitation Subsistence 
Allowance benefits under  Title 38, U.S.C.A. Chapter 31 (West 
1991) in the calculated amount of $274.74 to the RO in order 
that the veteran's Vocational Rehabilitation and Education 
(Chapter 31) folder be obtained and associated with the 
claims folder and the status of that claim ascertained.  Upon 
return of the claims folders and Chapter 31 folder to the 
Board, it was determined that a waiver decision of August 21, 
1996 denied the veteran's request for waiver of the cited 
overpayment; that he filed a timely Notice of Disagreement 
and was issued a Statement of the Case, that he perfected his 
appeal by the timely submission of a Substantive Appeal (VA 
Form 9) in November 1996; and that the case was in proper 
appellate status.  It was further determined that documents 
and correspondence pertaining to the overpayment in question 
were scattered between the veteran's claims folder and his VR 
& E (Chapter 31) folder.

II. Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1998).  Such elements contemplate a willful 
failure to report information with the intent to obtain 
unentitled benefits.  The Board's review of the record 
reflects that the COWC has resolved this question in favor of 
the appellant, finding, in essence, that his actions did not 
represent the intentional behavior to obtain Government 
benefits to which he was not entitled, which is necessary for 
a finding of fraud, misrepresentation or bad faith.  The 
Board, although noting the appellant's reluctance to provide 
the VA with necessary information, specifically a Financial 
Status Report (VA Form 4-5655), agrees with that preliminary 
finding in that there is no evidence of an intent to defraud 
the VA nor any evidence that the appellant misrepresented the 
facts to the VA.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  38 
U.S.C.A. § 5302;  38 C.F.R. §§ 1.963, 1.965 (1998).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt. Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the appellant 
alleges that he was not responsible for the creation of the 
overpayment as he diligently filed all necessary reports 
verifying dependency and timely notified VA of his loss of 
dependents following his divorce in August 1995.  The 
evidence supports these allegations.  A VA benefit recipient 
must notify the VA of all circumstances which will affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  Such notice must be furnished when the recipient 
acquires knowledge of such change.  38 C.F.R. § 3.660(a)(1).  
The record reflects that the Vocational Rehabilitation office 
had not received notice of the veteran's loss of dependents 
at the time his training increased to the half-time rate and 
he became entitled to payment of additional benefits for his 
dependents.  Despite the RO's notification to the veteran by 
letter of January 24, 1996 that he was being paid additional 
Chapter 31 education benefits based upon his spouse and three 
children, the veteran did not respond, but retained and 
negotiated checks received subsequent to that notification.  
The Board finds that the veteran knew that he was not 
entitled to the total amount of the funds represented by his 
initial and subsequent checks based upon an incorrect 
dependency calculation, and that he had been informed in 
writing that he might have to repay any overpayment created 
in his account based upon a later adjustment.  However, the 
appellant did not respond or bring that matter to the 
attention of a Chapter 31 case management specialist until 
March 8, 1996.  Thereafter, he continued to retain and 
negotiate Chapter 31 education benefit checks despite the 
fact that a VA letter of March 15, 1996, again informed the 
veteran that his subsistence allowance included additional 
benefits for his spouse and three children, and that he might 
have to repay any overpayment created in his account based 
upon a later adjustment.  Following  contact with his 
counselor on June 21, 1996, the veteran's award was adjusted 
to reflect the proper dependency allowance, creating the 
overpayment at issue.  The Board finds that the veteran was 
not without fault in the creation of the overpayment due to 
his continued retention and negotiation of checks including 
additional funds for individuals who were no longer his 
dependents. 

Thereafter, the veteran failed to submit VA Form 4-5655, 
Financial Status Report, which had been requested in order to 
determine whether collection of the overpayment would cause 
undue hardship to the veteran.  Rather, it was variously 
asserted that the veteran, or his lawyer, or another 
individual, had sent the financial status report to the RO, 
or to the vocational rehabilitation office, on June 14 or on 
June 15, dates that were prior to the creation of the 
overpayment and the notification letter to the veteran.  The 
Board notes that no VA Form bearing the designation 20-5655 
or 21-5655 exists.  The veteran subsequently declined to 
provide a copy of the document allegedly sent, or to complete 
and submit an additional VA Form 4-5655 provided by the RO. 

The record shows that the veteran is 39 years of age; that he 
has three years of college; and that he has no recognized 
psychiatric or cognitive impairment.  As a result of his 
knowing refusal to complete and submit the requested 
financial statement (VA Form 4-5655), the COWC was unable to 
consider the element of undue hardship.  However, the veteran 
was aware of that fact, and his attorney stated that he was 
aware of the consequences of his actions.  While there is 
some evidence of fault on the part of VA, the record shows 
that timely attempts were made to determine the necessary 
information and to obtain the supporting documentation.  
Conversely, the veteran was aware at all times during the 
period in which the overpayment occurred that he was in 
receipt of additional Chapter 31 education benefits to which 
he was not entitled.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in unjust enrichment to the appellant at the expense of the 
Government, and that the appellant in this case did not, 
according to the available record, change his position to his 
detriment as a result of the award of Chapter 31 education 
benefits.

Further, there is no showing that recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended.  In the 
instant case, recovery of the amount to which the appellant 
was not entitled in view of the reduction in the number of 
his dependents would not defeat the purpose of the benefit, 
which was to assist him in the support of those dependents 
during his vocational rehabilitation training.  In weighing 
the above, there is no indication that collection of the 
overpayment would deprive him of the basic necessities of 
life, such as lack of food, clothing, warmth, or shelter.  
Thus, there is no indication that recovery of the overpayment 
would cause undue hardship.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is so particularly since the 
appellant knowingly continued to accept additional vocational 
rehabilitation benefits to which he knew he was not entitled 
throughout the period of the overpayment.  The Board finds, 
therefore, that under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of  38 C.F.R. § 1.965(a), it would not be 
unfair to recover the overpayment indebtedness in the amount 
of $274.74.  The end result would not be unduly favorable or 
adverse to either the Government or the appellant.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the prior decision of the Committee is affirmed, 
and the appellant's request for a waiver is denied.


ORDER

Waiver of recovery of overpayment of Vocational 
Rehabilitation Subsistence Allowance benefits under  Title 
38, U.S.C.A. Chapter 31 (West 1991) in the calculated amount 
of $274.74, plus accrued interest, is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

